11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Laura Marina Manzano-Hernandez,                  * From the 70th District Court
individually and as next friend of                 of Ector County,
I.A.C., a minor, and Maria Guadalupe Payen,        Trial Court No. A-140,349.
individually and as next friend of J.P.,
a minor,

Vs. No. 11-18-00003-CV                           * July 18, 2019

Jones Brothers Dirt and Paving Contractors,      * Memorandum Opinion by Stretcher, J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Laura Marina Manzano-Hernandez and Maria Guadalupe
Payen.